Exhibit 10.65
 
Compensation Arrangements for the Named Executive Officers
 
Set forth below is a summary of the compensation paid by Goodrich Corporation
(the “Company”) to its named executive officers (defined in Regulation S-K
Item 402(a)(3)) in their current positions as of the date of filing of the
Company’s Annual Report on Form 10-K for the year ended December 31, 2008 (the
“Form 10-K”). All of the Company’s executive officers are at-will employees
whose compensation and employment status may be changed at any time in the
discretion of the Company’s Board of Directors, subject only to the terms of the
Management Continuity Agreements between the Company and these executive
officers, the form of which is filed as Exhibit 10.47 to the Form 10-K.
 
Base Salary.  Effective January 1, 2009, the named executive officers are to
receive the following annual base salaries in their current positions:
 

         
Name and Current Position
 
Base Salary
 
Marshall O. Larsen
  $ 1,100,000  
(Chairman, President and Chief Executive Officer)
       
Scott E. Kuechle
  $ 500,000  
(Executive Vice President and Chief Financial Officer)
       
Terrence G. Linnert
  $ 500,000  
(Executive Vice President, Administration and General Counsel)
       
John J. Carmola
  $ 505,000  
(Vice President and Segment President, Actuation and Landing Systems)
       
Cynthia M. Egnotovich
  $ 505,000  
(Vice President and Segment President, Nacelles and Interior Systems)
       


 
Annual and Long-Term Incentive Plans.  In their current positions, the named
executive officers are eligible to:
 

  •  Receive an annual cash incentive award pursuant to the Senior Executive
Management Incentive Plan (filed as Exhibits 10.33 and 10.34 to the Form 10-K).
    •  Participate in the Company’s long-term incentive program, which currently
involves the award of restricted stock units, stock options and performance
units pursuant to the Company’s 2001 Equity Compensation Plan (filed as
Exhibits 10.11 to the Form 10-K).

 
Benefit Plans and Other Arrangements.  In their current positions, the named
executive officers are eligible to:
 

  •  Participate in the Company’s broad-based benefit programs generally
available to its salaried employees, including health, disability and life
insurance programs, qualified 401(k) and pension plans and a severance plan.    
•  Participate in non-qualified 401(k) and pension plans (filed as
Exhibits 10.37, 10.38 and 10.39 to the Form 10-K), a supplemental executive
retirement plan (the form of which is filed as Exhibit 10.36 to the Form 10-K),
a management continuity agreement that takes effect upon a change in control of
the Company (the form of which is filed as Exhibit 10.47 to the Form 10-K).    
•  Receive certain perquisites offered by the Company, including an automobile
allowance, automobile and umbrella liability insurance, financial counseling and
tax preparation, club memberships, annual physical examinations for the
executive and spouse, cellular telephone service, long-distance telephone
service for the executive and family, and, in certain cases, home security
systems and use of the Company’s aircraft for personal use. Executives receive a
tax gross-up equal to 100% of the amounts paid by the Company on their behalf
with respect to the automobile allowance, umbrella liability insurance,
financial counseling and tax preparation, club initiation fees and certain life
insurance programs.

